                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:09-CR-383-FL-1
                                        5:18-CV-510-FL


 UNITED STATES OF AMERICA ,                   )
                                              )
       v.                                     )
                                              )
 SANDRA ELLIOTT,                              )                      ORDER
                                              )
                Defendant.                    )




       This matter is before the court on defendant’s motions for judicial complaint (DE 193) and

motion to vacate under 28 U.S.C. § 2255 (DE 194). Also before the court is the government’s

motion (DE 204) to dismiss the § 2255 motion as successive, to which defendant has responded.

       Defendant’s § 2255 motion is a successive petition attacking defendant’s conviction, and

thus it must be DISMISSED for lack of jurisdiction. See 28 U.S.C. § 2255(h); Gonzalez v. Crosby,

545 U.S. 524, 532 (2005) United States v. Winestock, 340 F.3d 200, 204-05 (4th Cir. 2003).

Defendant’s argument in her motions that she should have been provided with notification of re-

characterization of prior dismissals of successive applications under Castro v. United States, 540

U.S. 375 (2003), is without merit, because the prior successive applications were not defendant’s

first § 2255 motion. See Castro, 540 U.S. at 383; United States v. Aigbekaen, 720 F. App’x 156, 157

(4th Cir. 2018) (“Castro . . . requires notice only when the district court recharacterizes a pro se

litigant’s motion as his first § 2255 motion.”).

       In particular, defendant filed her first § 2255 motion challenging the amended judgment in
this case on July 30, 2013, which motion was titled a motion under 28 U.S.C. § 2255 and filed using

a § 2255 motion form. That § 2255 motion was denied by order of the court on February 10, 2014,

without any re-characterization of the motion. A subsequent motion for reconsideration was re-

characterized by the court as successive and dismissed on June 10, 2014. Defendant was not entitled

to notice of this re-characterization or any subsequent recharacterization because it was not an initial

§ 2255 motion. See id.

       In sum, the government’s motion to dismiss is GRANTED, defendant’s § 2255 motion is

DISMISSED as successive, and defendant’s motion for judicial complaint raising lack of notice of

re-characterization as a basis for filing successive § 2255 motion is DENIED. Before defendant can

file a successive § 2255 application in the district court, she must “move in the appropriate court of

appeals for an order authorizing the district court to consider the application.” 28 U.S.C. §

2244(b)(3)(A) (emphasis added). A successive petition “must be certified as provided in section

2244 by a panel of the appropriate court of appeals to contain” either “newly discovered evidence

. . . or a new rule of constitutional law, made retroactive to cases on collateral review by the

Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h) (emphasis added).

       SO ORDERED, this the 31st day of May, 2019.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                   2
